Mortenson was charged with violating the False Pretense Statute (3073-4, Pope's Digest). The check on which this prosecution was based was drawn on a bank in which the depositor had an account, but in which account the funds were insufficient to cover the check when presented.
I most respectfully dissent from that portion of the majority opinion which holds that the cashing of such a check constituted obtaining money under false pretenses; because the record here affirmatively shows that there was no representation made at or before the time of cashing the check at the bank in Hot Springs. In other words, when the money was received on the check, there was no representation that funds were then in the bank on which the check was drawn, sufficient to pay the amount of the check.
If it be said that there was an implied representation that the check would be paid when presented, then even that representation does not constitute a false pretense under our statute. Our cases hold that it is not a false pretense if the representation relates to something to occur in the future. See Conner v. State, 137 Ark. 123,206 S.W. 747. A check drawn on an existing bank account is a representation as to a future matter — i.e., that the check will be paid when presented. This is clearly shown by 10219, Pope's Digest (a part of the Uniform Negotiable Instruments Law) which reads: "The drawer by drawing the instrument admits the *Page 539 
existence of the payee and his then capacity to indorse; and engages that on due presentment the instrument will be accepted or paid, or both, according to its tenor, and that if it be dishonored, and the necessary proceedings on dishonor be duly taken, he will pay the amount thereon to the holder, or to any subsequent indorser who may be compelled to pay it."
So cashing — without any representations — a check on an account that had insufficient funds to cover the check when presented, does not constitute a false pretense, but a false promise. Such is the situation in the case at bar.
Now, let us consider the case of Maxey v. State,85 Ark. 499, 108 S.W. 1135, 14 Ann. Cas. 509, decided by this court in 1908, and which the majority discusses at some length. It has always been generally understood that the opinion holds as stated in the first syllabus: "An indictment for obtaining money under false pretenses is not sustained by proof that defendant drew his personal check in favor of a bank on another bank when he had no money therein, and that the amount of the check was placed to his credit on account in the former bank, and that his account in such bank was from time to time drawn upon in favor of other parties."
The Legislature evidently understood that cashing a check on an account that had insufficient funds to pay the check when presented was not a violation of the False Pretense Statute, because by Act 258 of 1913, the Legislature made the giving of a "bad check" an offense. If Maxey v. State means now that cashing such a check is obtaining money under false pretenses, then the case meant the same thing in 1913; and if that were true, then there was no necessity for the 1913 Legislature to pass its said Act 258, expressly designed to make the giving of a "bad check" an offense. Furthermore, we held that the giving of a post-dated check was not a violation of said Act 258 (Smith v. State, 147 Ark. 49,226 S.W. 531); and then the Legislature by Act 304 of 1929 amended said Act 258 to read as now found in 3088-9, Pope's Digest, — i.e., to make the giving of a post-dated check come within the purview of the "bad *Page 540 
check" statute. See Patterson v. State, 194 Ark. 488,107 S.W. 545. Later, by Act 232 of 1943, the Legislature extended the purview of the law to cover checks drawn on banks outside of this State. It is most unfortunate that the Legislature should have been obliged to enact all of these laws since 1908 — as heretofore mentioned — if Maxey v. State all the time meant what the court now holds it to mean.
The majority opinion in the case at bar concludes its discussion of the Maxey case with this language: "To the extent, if at all, that the holding in the Maxey case is in conflict with the views here expressed, that opinion is modified."
Thus, as I see it, the majority is holding that Mortensen has violated the False Pretense Statute, in spite of the holding in the Maxey case and the legislative enactments since that case.
To sum up this dissent: Mortensen should be tried for violating the "bad check" statute; but under the facts in this case, he is not guilty of violating the False Pretense statute, because there was no representation made at or before the time of cashing the check at the bank in Hot Springs.
I am authorized to state that Mr. Justice ROBINS joins me in this dissent.